EXHIBIT 10.43

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

This First Amendment (this “Amendment”) to the employment agreement dated May 2,
2008 (the “Employment Agreement”) by and between TOYS “R” US CANADA, LTD. (the
“Company”) and MONIKA M. MERZ (“Employee”) is hereby made and entered into this
7 day of February, 2011 (“Effective Date”)

RECITIALS

WHEREAS, the parties wish to amend the Employment Agreement in order to extend
the Employment Term along with increasing the Base Salary and Target Bonus along
with certain other provisions as further described below.

NOW, THEREFORE, in consideration of the promises and agreements set forth
herein, and other valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties, each intending to be legally bound hereby,
do promise and agree as follows:

1. That Section 1 of the Employment Agreement is hereby amended and restated as
follows:

 

  

“1. Term of Employment and Consideration. Subject to the provisions of Section 7
of this Agreement, Employee shall be employed by the Company or, as described
below, designated subsidiaries or affiliates of the Company, for a period
commencing on the Effective Date and ending on November 14, 2012 (the
“Employment Term”), on the terms and subject to the conditions set forth in this
Agreement including the provisions of Section 7 hereof.”

  

2. That Section 3 of the Employment Agreement is hereby amended and restated as
follows:

 

  

“3. Base Salary. During the Employment Term, the Company shall pay Employee a
base salary at the annual rate of CAD $500,000, which shall be increased to
$550,000 effective as of March 28, 2010, (the “Base Salary”), payable in
substantially equal periodic payments in accordance with the Company’s practices
for other employees, as such practices may be determined from time to time.
Employee shall be entitled to such increases in Employee’s base salary, if any,
as may be determined from time to time in the sole discretion of the Board or
any appropriate committee or delegee thereof.”

  

3. That Section 4 of the Employment Agreement is hereby amended and restated as
follows:

 

  

“4. Annual Bonus. During the Employment Term and beginning with TRU-Japan’s
fiscal 2008 year, Employee shall be eligible to earn an annual bonus award in
respect of each fiscal year of the Company and TRU-Japan (an “Annual Bonus”), in
a target amount of 90% of the Base Salary, which shall be increased to 100% of
the Base Salary effective for Fiscal year 2010 (the “Target Bonus”), payable by
the Company upon TRU-Japan’s achievement of certain performance targets (further
described on Exhibit A) established by the TRU-Japan Board or any appropriate
committee or delegee thereof and pursuant to the terms of TRU-Japan’s incentive
plan, as in effect from time to time. The Annual Bonus may be pro rated for any
portion of a fiscal year worked during the Employment Term as set forth in
Sections 7 and 8.”

  



--------------------------------------------------------------------------------

4. That Exhibit B is hereby amended in order to insert the following paragraph
at the end of the section titled “Tax Equalization and Tax Preparation”:

 

  

“In the event of either party terminating employment, the Company will continue
to honor the tax equalization program and will provide appropriate tax services
to address any ongoing issues related to tax equalized income. This provision is
subject to the continued co-operation of the Employee with the Company and its
appointed tax advisors. “Appropriate tax services” would include ongoing tax
compliance services in the home and host location, including notice and audit
responses. “Continued co-operation of the Employee” would include the timely
provision of information, continued use of the Company’s appointed tax advisors
and the repayment of any monies owing to the Company under the tax equalization
program.”

  

5. That the last sentence of the “Training” section in Exhibit B is hereby
amended and restated as follows:

 

  

“In addition and during the Term, TRU-Japan will arrange for and pay the costs,
for Employee to attend language training up to the level necessary to
effectively conduct business in Japan; whereas, her spouse will be provided up
to 300 hours of language training at TRU-Japan’s expense.”

  

6. That the section titled “Repatriation / Return to Canada” in Exhibit B is
hereby amended and restated as follows:

 

  

“Upon termination of the Employment Term (except for termination by the Company
for Cause or by Employee without Good Reason) as per Section 8 and subject to
the terms and conditions of the Relocation Repayment Agreement, the Company
shall pay the reasonably necessary shipping and travel costs (including return
travel via business class) to relocate Employee, her spouse and her 2 feline
pets from Japan to Employee’s residence in Canada. In the event of the death of
the Employee or her spouse during the Term of this Agreement, the Company will
pay reasonable expenses for the transportation from Japan to Canada for the
deceased and the surviving spouse along with the transportation for her 2 feline
pets, all in accordance with the Company’s Expatriate Relocation Policy.”

  

7. Except as expressly amended herein, the Employment Agreement shall remain in
full force and effect for the duration of the Employment Term, in accordance
with its terms, without any waiver, amendment or modification of any term,
condition or covenant thereof. Nothing herein is, or shall be deemed, a waiver
of any right or obligation of the parties, except as expressly set forth in this
Amendment. All capitalized terms used but not defined herein shall have the
meaning set forth in the Employment Agreement.

8. This Amendment, and its validity, construction and effect, shall be governed
by and enforced in accordance with the laws of the Province of Ontario, Canada
and the federal laws applicable therein, without regard to its conflicts of laws
principals.

[***********]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have each signed this Amendment as of the date noted below.

 

MONIKA M. MERZ

   

TOYS “R” US CANADA, LTD.

 /s/ Monika M. Merz

   

By:

 

  /s/ Kevin MacNab

Monika M. Merz

   

    Kevin Macnab, President

Date:                                          
                                            

   

Date:                                          
                                                